                 Case 4:19-cr-00489-JST Document 3 Filed 02/27/20 Page 1 of 2




 1   DAVID L. ANDERSON(CABN 149604)
                                                                                 FILED
     United States Attorney
 2                                                                               FEB 27 2I1?S
     HALLIE HOFFMAN(CABN 210020)                                                 SubMl^i T. bOLtjO
 3   Chief, Criminal Division                                               CLERK, U.S. DISTRiCTCCUnT
                                                                          NORTH DISTRICT OF CALIFORNIA
                                                                                OAKLAND OFFICE
 4   MICHELLE J. KANE(CABN 210579)
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612
             Telephone:(510)637-3680
 7           FAX:(510)637-3724
             michelle.kane3@usdoj.gov
 8
     Attorneys for the United States
 9

10                                     UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                           NO. CR 19-00489 JST
14
             Plaintiff,                                  APPLICATION AND [PROPOSED] ORDER FOR
15                                                       UNSEALING OF INDICTMENT AND ARREST
        V.                                               WARRANT
16
     OLEG TINKOV,
17   a/k/a Oleg Tinkoff

18           Defendant.

19

20           The United States respectfully moves this Court to unseal the Indictment and arrest warrant in

21   this matter. The defendant is now in custody.

22   DATED:                                                      Respectfully submitted,

23
                                                                 DAVID L. ANDERSON

24
                                                                  Jnijed States Attorney

25

26                                                               MICHELLE J. KANE
                                                                 Assi^ant United States Attorney
27

28                                                                                            Docu


     APPL.&[PROPOSED] ORDER                                                                       D/sfr,01 Court
     CR 19-00489 JST                                                                         Cnminal Case Proo,'casing
               Case 4:19-cr-00489-JST Document 3 Filed 02/27/20 Page 2 of 2




 1                                                 ORDER

 2          On the motion of the United States, and good cause appearing therefor, the Court HEREBY

 3   ORDERS that the above-captioned Indictment and arrest warrant shall be unsealed and placed on the

 4   public docket.

 5   DATED:^ hj120                                            HON. KANDIS A. WESTMORE
 6                                                            United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


22

23

24


25

26


27

28


     APPL.&[PROPOSED] ORDER
     OR 19-00489 JST
